OPINION
By THE COURT:
The judgment of the trial court overruling defendant’s motion for judgment notwithstanding the verdict must be and is hereby reversed and final judgment entered for the appellant.
The evidence clearly shows a relationship of master and servant, and not landlord and tenant, between the appellant; and his janitor. Plaintiff was not a business visitor at the time of her injury, but was only making a social call upon the jani*598tor’s wife, and she was therefore not an invitee of the defendant, Bishop Schrembs, but was only a licensee, and as such she entered upon defendant’s premises subject to all the attendant perils and risks. The appellant owed appellee no duty except to refrain from wantonly or wilfully injuring her.
The record evidence further establishes that this was not a common stairway, but was used only as an entrance way to the janitor’s living quarters.
Judgment accordingly.
MONTGOMERY, P. J., SHERICK, J., & DOYLE, J., concur.